Hart, J. The only contention made by counsel for the defendant for a reversal of the decree is that the special act above referred to making Benton a city of the ■second class is unconstitutional, and in this we think counsel are correct. Article 12, section 3, of the Constitution of 1874, reads as follows: “The General Assembly shall provide, by general laws, for the organization of cities (which may be classified) and incorporated towns, and restrict their power of taxation, assessment, borrowing money and contracting debts, .so as to prevent the abuse of such power.” Counsel for the defendant insist that the special act in question violates this clause of the Constitution and cites the case of Little Rock v. Parish, 36 Ark. 166, in support of their contention. In that case the court held: “1. Whether a municipal corporation has definite boundaries, and what they are, is for the courts, and not the Legislature, to determine. “2. On the passage of the Act of April 20, 1873, for the addition of territory to municipal corporations, ' DuVal’s addition’ to the city of Little Bock became and continued a part of the city, and was not cut off, as was attempted, by the Act of March 9, 1877, 'to define ■the boundary of the city,’ the act being unconstitutional.” On the other.hand, it is contended by counsel for the city of Benton that while (article 5, section 24, provides in effect that in all cases where a general'law can be made applicable no special law shall be enacted, that the court has uniformly .held that the Legislature must determine for itself whether .a general law .can be made applicable in any particular case. We do not think, however, that the provisions of that section have any .application whatever to the case before us, but are of the opinion that the issue raised by the appeal is determined by the provisions of article 12, section 3, above quoted. That section in express terms states that the General Assembly shall provide by general laws for the organization of cities and incorporated towns, and contains also a provision for their classification. The Legislature, pursuant to the power given it by this provision of the Constitution, has enacted general laws for the organization of cities and towns and has granted to cities of the first and second class enlarged and additional powers to those granted municipal corporations. The act in question constituted the town of Benton a city of the second class and conferred upon it the additional powers granted to a city of the second class. It could not grant additional powers without being in violation of article 12, section 3, of our Constitution. It follows that the special act declaring the town of Benton a city of the second class was unconstitutional. Therefore the decree will be reversed and the cause dismissed.